DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
A part, which lists U.S. patent documents, of the information disclosure statement (IDS) submitted on November 5, 2021 is being considered by the examiner.
A part, which lists non-patent literature documents, of the information disclosure statement filed November 5, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed (emphasis added); and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
Receipt is acknowledged of the Amendment filed on November 4, 2021.  Accordingly, claims 1-21 and newly added claims 22-24 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2010/0112546 A1) in view of Ju (US 2011/0148286 A1).
Lieber et al. teaches a nanoscale sensor comprising:

    PNG
    media_image1.png
    855
    738
    media_image1.png
    Greyscale

With regard to claim 1, a sensor (FIG. 4A, sensing region 220) comprising a first electrode (FIG. 4A, first electrode 221); a second electrode (FIG. 4A, second electrode 222); and a nanowire (FIG. 4A, nanoscale wires 227), wherein the nanowire (FIG. 4A, nanoscale wires 227) is in electrical communication with the first electrode (FIG. 4A, first electrode 221) and the second electrode (FIG. 4A, second electrode 222); a distance between the first electrode (FIG. 
Lieber et al. teaches all that is claimed as discussed above including the first electrode (FIG. 4A, first electrode 221), the second electrode (FIG. 4A, second electrode 222), and the nanowire (FIG. 4A, nanoscale wires 227), but it does not specifically teach the following feature:
A ratio of a length of the nanowire to the distance between the first electrode and the second electrode is greater than or equal to 1 and less than or equal to 5.
Ju teaches an inorganic light emitting device for monitoring red, green, or blue color comprising:

    PNG
    media_image2.png
    475
    684
    media_image2.png
    Greyscale

With regard to claim 1, a ratio of a length of the nanowire (FIG. 10, nanowires 730a) to the distance between the first electrode (FIG. 10, first electrode 620) and the second electrode (FIG. 10, second electrode 640) is greater than or equal to 1 and less than or equal to 5 (equal to 1 as the nanowires (FIGS. 8 and 10, nanowires 630a or 730a) may be formed to have a length corresponding to a separated distance between the first and second electrodes (FIGS. 8 and 10, first and second electrodes 620 and 640) (emphasis added) (Paragraphs: [0057], [0103] and [0113]).

With regard to claims 2,3 and 22-24, it is noted that the features upon which applicants rely (i.e., “greater than or equal to 10 and fewer than or equal to 40 pairs of electrodes”, “greater than or equal to 5 microns and less than or equal to 50 microns”, “the nanowire has an electrical conductivity of greater than or equal to 0.333 S/cm”, “the nanowire has an electrical conductivity of less than or equal to 50,000 S/cm”, or “at most 100,000 nanowires”) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such potential is critical (emphasis added).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Please see MPEP 2144.05 II. OPTIMIZATION OF RANGES: Optimization Within Prior Art Conditions or Through Routine Experimentation.
With regard to claim 4, Lieber et al. teaches that the nanowire (FIG. 4A, nanoscale wires 227) has a charged surface (Claim 130).
With regard to claim 5, Lieber et al. teaches that the nanowire (FIG. 4A, nanoscale wires 227) comprises a binding entity (Claim 108).
With regard to claim 6, Lieber et al. teaches that the nanowire (FIG. 4A, nanoscale wires 227) comprises a binding entity for a biomarker for brain injury (FIGS. 11la-11B, 13, and 14A- 14B; and paragraph: [0124]).
With regard to claim 7, Lieber et al. teaches that the nanowire (FIG. 4A, nanoscale wires 227) comprises a binding entity for a small- molecule biomarker (FIGS. 11a-11B, 13, and 14A- 14B; and paragraph: [0124]).
With regard to claim 8, Lieber et al. teaches that the nanowire (FIG. 4A, nanoscale wires 227) comprises a binding entity for lipids (FIGS. 11a-11B, 13, and 14A-14B; and paragraphs: [0124] and [0145)).
With regard to claim 9, Lieber et al. teaches that the nanowire (FIG. 4A, nanoscale wires 227) comprises a binding entity for a viral protein (FIGS. 11a-11B, 13, and 14A-14B; and paragraphs: [0124] and [0295]).

With regard to claim 11, Lieber et al. teaches that the sensor (FIG. 4A, sensing region 220) comprises a blocking layer (Paragraph: [0148]).
With regard to claim 12, Lieber et al. teaches that the blocking layer is disposed on a nanowire (FIG. 4A, nanoscale wires 227) (Paragraph: [0148]).
With regard to claim 13, Lieber et al. teaches that the blocking layer comprises a protein (Paragraph: [0159]).
With regard to claim 14, Lieber et al. teaches that the blocking layer comprises a stabilizer which is removed upon contact with liquid.
With regard to claim 15, Lieber et al. teaches that a method comprising exposing the sensor (FIG. 4A, sensing region 220) of claim 1 to a bodily fluid (Paragraphs: [0125] and [0174]).
With regard to claim 16, Lieber et al. teaches that the bodily fluid (Paragraphs: [0125] and [0174]) was collected using a swab (well-known to one having ordinary skill in the art).
With regard to claim 17, Lieber et al. teaches that the bodily fluid comprises a solid or viscous sample resuspended in another fluid (Paragraphs: [0206] and [0241]).
With regard to claim 18, Lieber et al. teaches that the sensor (FIG. 4A, sensing region 220) is configured to output a signal indicative of a concentration of a protein or other biomarker in a fluid.


With regard to claim 20, Lieber et al. teaches that the sensor (FIG. 4A, sensing region 220) comprises two or more groups of nanowires (FIG. 4C, nanoscale wires 227) that are functionalized with different chemistries (Paragraphs: [0027], [0149], [0180] and [0190]).
With regard to claim 21, Lieber et al. teaches that the nanowire (FIG. 4A, nanoscale wires 227) comprises a nucleic acid, DNA, RNA or peptide-nucleic acid complimentary to the genetic sequence to be detected (Abstract; and paragraphs: [0121] and [0125]).

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
In response to applicants’ argument from the last paragraph at page 6 to the second paragraph at page 7 that Ju is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as discussed in the above rejection of claims 1-24, Lieber et al. discloses the claimed sensor (nanoscale wire sensor for use in determining analytes suspected to be present in a sample as disclosed in the Abstract) comprises a first electrode (FIG. 4A, first electrode 221), a second electrode (FIG. 4A, second electrode 222), and a nanowire (FIG. 4A, nanoscale wires 227) as recited in claim 1.  What missing from Lieber et al. is a teaching of a ratio of a the nanowires (FIGS. 8 and 10, nanowires 630a or 730a) may be formed to have a length corresponding to a separated distance between the first and second electrodes (FIGS. 8 and 10, first and second electrodes 620 and 640) (emphasis added) (Paragraphs: [0057], [0103] and [0113]).  This teaching is beneficial to provide a nanowire as an electrical connection between the first electrode and the second electrode as disclosed in paragraph [0103].  In addition, it is clearly seen in FIG. 8 that nanowires 630a are electrically connected to the first and second electrodes 620 and 640.
In response to applicants’ argument in the second paragraph at page 7 that the Ju fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The claimed invention solves problems related to sensor design by utilizing nanowires that bind to analytes” (emphasis added)) are not recited at least in the rejected claims 1-4, 11-16, 19 and 22-24.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicants’ argument in the last paragraph at page 7 continued to the next page that there is no teaching, suggestion, or motivation to combine the references, the examiner In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ju clearly shows in FIG. 8 that nanowires 630a are electrically connected to the first and second electrodes 620 and 640; that is, a ratio of a length of the nanowire (FIG. 8, nanowires 630a) to the distance between the first electrode (FIG. 8, first electrode 620) and the second electrode (FIG. 8, second electrode 640) is greater than or equal to 1 and less than or equal to 5 (equal to 1 as the nanowires (FIGS. 8 and 10, nanowires 630a or 730a) may be formed to have a length corresponding to a separated distance between the first and second electrodes (FIGS. 8 and 10, first and second electrodes 620 and 640) (emphasis added) (Paragraphs: [0057], [0103] and [0113]).  Therefore, the nanowires (FIGS. 8 and 10, nanowires 630a or 730a) having a length corresponding to a separated distance between the first and second electrodes (FIGS. 8 and 10, first and second electrodes 620 and 640) is beneficial to provide an electrical connection between the first electrode and the second electrode as disclosed in paragraph [0103].  
In brief, the prior art references provide motivation for making such modification as pointed out in the above rejection.
With regard to dependent claims, all of applicants’ arguments are addressed by the above rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858